 
 
I 
108th CONGRESS 2d Session 
H. R. 5422 
IN THE HOUSE OF REPRESENTATIVES 
 
November 24, 2004 
Mrs. Jo Ann Davis of Virginia introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To support the Boy Scouts of America and the Girl Scouts of the United States of America. 
 
 
1.Support our Scouts 
(a)DefinitionIn this section the term Federal agency means each department, agency, instrumentality, or other entity of the United States Government. 
(b)In generalNo Federal law (including any rule, regulation, directive, instruction, or order) shall be construed to limit any Federal agency from providing any form of support to the Boy Scouts of America or the Girl Scouts of the United States of America (or any organization chartered by the Boy Scouts of America or the Girl Scouts of the United States of America), including— 
(1)holding meetings, jamborees, camporees, or other scouting activities on Federal property if such organization has received permission from the appropriate Federal official responsible for such property; or 
(2)hosting or sponsoring any official event of such organization. 
 
